Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2019/051484.
The amendment filed on February 2, 2022 has been entered.  No new matter has been entered.	 

Response to Arguments
Applicant’s arguments, see page 6, filed February 2, 2022, with respect to claims 2-6, 10, and 13-20 have been fully considered and are persuasive.  The objection of claims 2-6, 10, and 13-20 has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed February 2, 2022, with respect to claims 2, 8, 10, and 13 have been fully considered and are persuasive.  All rejections of under 35 U.S.C. 112(b) have been withdrawn. 

Applicant’s arguments, see pages 7-11, filed February 2, 2022, with respect to claims 1-10 and 13-22 have been fully considered and are persuasive.  The rejections of claims 1-10 and 13-22 under 35 U.S.C. 112(a) have been withdrawn. 
  

Allowable Subject Matter
Claims 1-10 and 13-22 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance. 
The prior art discloses a B. wakoensis laccase having 100% sequence identity to the B. wakoensis laccase of SEQ ID NO:1 of the instant application, see Birikh (US 10,626,553).  However, Birikh does not teach or suggest introducing G253A, S128P, N384D, H364I, S292P, A450P, Q33T, and/or A322P substitutions in to the amino acid sequence of the B. wakoensis laccase.  
Birikh (WO 2015/158803 or US 10,190,102) discloses a B. wakoensis laccase having 100% sequence identity to the B. wakoensis laccase of SEQ ID NO:1 of the instant application and discloses a method of increasing the yield of a laccase in a heterologous expression system by introducing a 113X substitution into the amino acid sequence of the laccase (Examples 2 and 3 and claims 15-16).  However, position 113X of the laccase of Birikh corresponds to position 109 of the laccase of SEQ ID NO:1 of the instant application and therefore, Birikh does not disclose introducing G253A, S128P, N384D, H364I, S292P, A450P, Q33T, and/or A322P substitutions into a laccase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652